 GENERAL DRIVERS,LOCAL 563General Drivers&Dairy EmployeesUnion Local No.563, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America;International Union of OperatingEngineers,Local No. 139, AFL-CIO;and Plumb-ers& SteamfittersLocalNo. 458andInlandTruckingCo. and WesleyMeilahn,Copartnersd/b/a OshkoshReady-Mix Co. Case 30-CC-97October 31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn October 6, 1969, Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tocertain portions of the Trial Examiner's proposedOrder and Notice, together with a brief in support ofthese exceptions. Respondents filed exceptions to theTrialExaminer'sDecision and a brief in supportthereof, and the Charging Party filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat Respondents, General Drivers & Dairy Employ-ees Union Local No. 563, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; International Union ofOperating Engineers, Local No. 139, AFL-CIO; andPlumbers & Steamfitters Local No. 458, their officers,219agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.IMember Brown concurs in the resultTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues in this case,which was tried before Trial Examiner Eugene F. Frey atOshkosh and Appleton,Wisconsin, on various datesbetween February 19 and April 18, 1969, with all partiesparticipating fully in the trial through counsel, are (1)whether the above-named Unions, acting in anoint venturein furtherance of a pending labor dispute with Fox ValleyMaterialSuppliersAssociation(hereincalledtheAssociation) and itsmembers, including Courtney &Plummer, Inc. (herein called C & P), have picketed abuilding project of 2 other employers, Haldon Corp. andW.C. Mayo (herein called Haldon and Mayo, respectively),inorder to cause employees of said employers to ceasework for their respective employers and to cease handlingmaterials delivered by C & P and Oshkosh Ready-Mix Co.(herein called Oshkosh) to said project, have threatenedemployees ofMayo and Haldon with loss of unionmembership, and have subjected them to physical attacksand threat of bodily harm, if they handled materials of C &P and Oshkosh at said project, thereby inducing andencouraging said employees to engage in a strike or refusalto handle materials of C & P and Oshkosh, and alsothreatening and coercing Haldon and Mayo, neutralemployers engaged in commerce, with the object of forcingor requiring them and other persons engaged in commerceto cease using and handling products of, and cease doingbusiness with, C & P, and/or forcing or requiring Oshkosh,a neutral employer, to cease doing business with otherneutral employers on said project, all in order to force andrequire the latter to cease doingbusinesswith C & P, all inviolation of Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.(herein called the Act), and (2) whether such conduct ofRespondents through their agents against Oshkosh ispermitted under the Act because (a) Oshkosh has allieditselfwith C & P and thus is not neutral with respect tostrikes instituted by one or more of Respondents against theAssociation and its members, including C & P, and (b) byreason of a strike against Oshkosh by Teamsters Local 126,a sister local of Respondent Teamsters 563, that Respon-dent is privileged to engage in a primary dispute which thusinvolves employees of Oshkosh.These issues arose on a complaint issued January 31,1969, by General Counsel of the Board through the Board'sRegional Director for Region 30, and as amended at thehearing,' and answer of Respondents which questionedjurisdiction, denied the commission of any unfair laborpractices, and raised certain separate defenses consideredbelow.At close of the testimony the Trial Examiner reserved'The complaint issued after Board investigation of charges filed by theCharging Party on September 16 and October 2, 1968, and January 23,1969186 NLRB No. 38 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision of motions of Respondents to dismiss the amendedcomplaint on the merits; these motions are disposed of bythe findings and conclusion in this Decision. All partieswaived oral argument at close of the case, but written briefsfiled by all have been carefully considered in preparation ofthis Decision.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor on thestand, I make the following:FINDINGS OF FACTthat at all times material hereinJeffery Curtin,as businessagent of Teamsters563, DonaldShaw,as business agent ofthe Engineers,and RolandChoudoir,as business agent ofthe Plumbers,were agents of and acting on behalf of theirrespective local unions within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. Background Events1.THE EMPLOYERS AND THEIR BUSINESSESC & P is a Wisconsin corporation engaged at Neenah,Wisconsin, in the sale of sand, gravel, and aggregate for thebuilding and construction industry and also as a generalcontractor in said industry. In the year 1968 C & P hadgross sales in excess of $1 million, and also supplied goodsand services valued in excess of $50,000 to enterpriseswhich themselves are employers engaged in commercewithin the meaning of the Act.Haldon is a Wisconsin corporation engaged at Oshkosh,Wisconsin, as a building. contractor in the building andconstruction industry. At all times material herein it hasbeen general contractor under contract with Murphy OilCorporation for construction of an automobile servicestation at the intersection of Highway 47 and MidwayRoad, in Menasha, Wisconsin (herein called the MidwayProject).Mayo is in business in Appleton, Wisconsin, as amasonry contractor and at all times material herein was themasonry subcontractor to Haldon on the Midway Project.Oshkosh is engaged at Oshkosh, Wisconsin, in the saleand delivery of ready-mix concrete to the building andconstruction industry, and at all times material herein itwas engaged in delivery of such products to Mayo at theMidway Project, at the same times that C & P was engagedin delivery of gravel and aggregate to said Project.Ifind that C & P, Oshkosh, Haldon, and Mayo areemployers each engaged in commerce or in industriesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2II.RESPONDENTS AS LABOR ORGANIZATIONSGeneral Drivers & Dairy Employees Union, Local 563,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(herein called Teamsters 563), International Union ofOperating Engineers, Local No. 139 (herein called theEngineers), and Plumbers & Steamfitters Local No. 458(herein called the Plumbers)3 are labor organizationswithin the meaning of the Act. It is not disputed, and I find,C & P is one of seven employers located in the Fox Valleyarea,4 bargaining with Teamsters 563 and Engineers onbehalf of its members. Teamsters 563 has its office inAppleton,Wisconsin,and claimsjurisdiction in thenorthern portions of the counties of Winnebago, Calumet,and Washara, and the western part of Waupaca County,above a state or county road running east and west abouthalfway between Appleton and Oshkosh; this territoryincludes the cities of Appleton, Neenah, Menasha, GreenBay, and other municipalities on both sides of the valley ofthe Fox River which joins Green Bay on the north andLakeWinnebago on the south. Teamsters 563 has hadcollective-bargaining contracts covering all drivers ofAssociation members since about 1960; prior thereto it hadsuccessive contracts with C & P covering the latter's driverssinceabout 1935. The last contract negotiated andconsummated through the Association expired March 31,1968. During negotiation of a new contract, in July 1968 alabor dispute arose between Teamsters 563 and Associationmembers, including a strike by drivers of Associationmembers against their employers, which dispute wascontinuing at time of the hearing herein.The Association has been negotiating contracts withEngineers for a unit of operatingengineersemployed by C& P, Badger Highway Co., Landwehr, Inc., and Calnin &Goss. The latest contract between Engineers and theseemployers expired March 31, 1968, and, when negotiationsdid not produce a new contract, Engineer membersemployed by these employers struck on July 30, 1968, andthe strike was continuing at time of the hearing. Engineersclaims jurisdiction over operatingengineersemployedanywhere in Wisconsin.Plumbers has its headquarters in Avalon, Wisconsin, nearthe Illinois border.While the record does not showdefinitely the extent of its claimed jurisdiction,its agent,Roland Choudoir, admitted that it did not claim jurisdic-tion in the general area of Oshkosh and Fond-du-Lac, andthat during the events described herein it had no bargainingcontractswithOshkosh,members of the Association,Haldon, or Mayo, although plumbers may have beenemployed by Mayo at some point on the Midway Project.Oshkosh is not a member of the Association and does notemploy any individuals represented by any of Respondents.However it has had successive collective-bargainingcontracts with Teamsters 126, a sister local of Teamsters2While their answer pleads ignorance of the jurisdiction factsto which there were no objections.Respondents make no argument that any of the four employers named4The other employers are Badger Highway Co.,Schabo Ready Mix Co.above do not meet the jurisdictional requirements of the Board.ofAppleton,Calnin & Goss, Landwehr, Inc., andTwin CityConcrete9The names of the Unions are stated as amended in the complaint atCorporation (herein calledTwin City).the outset of the hearing on motions of Charging Party and Respondents, GENERAL DRIVERS,LOCAL 563563, with headquarters in Oshkosh and claiming jurisdic-tion in an area generally south of the jurisdiction ofTeamsters 563, including the larger cities of Oshkosh,Fond-du-Lac, Ripon,Waupun, Green Lake, Randolph,and Beaver Dam. The most recent contract of Teamsters126 with Oshkosh expired May 1, 1968, and after whichOshkosh and at least one other ready-mix operator inOshkosh, Cook & Brown, locked out their driver-employeesduring negotiation of a new contract until July 17, 1968, atwhich time Teamsters 126 called a strike against Oshkoshwhich was still in progress at time of the hearing,5 the otheremployer involved having settled with Teamsters 126.Thus, at the time of the events related below, there was aprimary dispute between Teamsters 563 and Engineers withAssociation members C & P and Twin City, and anothersuch dispute between Teamsters 126 and Oshkosh. This isthe background of the activities of Respondents discussednext.B.TheAlleged Secondary Boycott ActivityOn December 9, 10, and 11, 1968, Mayo had twoemployees, Arlie Canfield and Richard Zimmer, engagedon the Midway Project in building molds and forms inpreparation for the spreading of stone and aggregatefoundations and pouring of ready-mix concrete thereon toformcementslabs,platforms, and walkways under hiscontractwithHaldon. In connection with this workCanfield placed telephone orders on the morning ofDecember 11 with C & P for delivery at the site of a load ofaggregate, and with Oshkosh for delivery in the afternoonof ready-mix concreteThese orders were placed inaccordance with instructions of Mayo given previously.Shortly after noon, while the Mayo workers were eatinglunch, a C & P driver drove up with a truckload ofaggregate.While Canfield was directing placement of thetruck for unloading,BusinessAgents Curtin, Choudoir,Shaw, and William Stillman6 were driving by in Curtin'scar. Shaw saw the C & P truck and called Curtin's attentionto it. Curtin stopped, parked the car some distance away onMidway Road, and the four got out and approached theMayo men on the jobsite. Shaw asked Canfield if he was aunion man. Canfield said he was. Shaw asked him if heknew C & P was on strike and that he was handling strike-bound material. Canfield replied that he did not know toomuch about that, as he was "paying into the union, was notfull union yet." Canfield asked the agents "what about thisload, shall I dump it?" Choudoir replied "If you dump it,there may be a picket line out here tomorrow." Shaw saidthat there "could be trouble" if he handled strike-boundmaterial, and then asked Canfield "Are you going to send itback, or should we send it back?" Canfield then told the C5SeeGeneral Teamsters,Warehouseand Dairy Employees, Local 126, eta! (Courtney &Plummer,Inc,)175 NLRB No 86,where the Board foundthat the above organization,cited herein as Teamsters 126, is a labororganization within the meaning ofthe Act,and also detailed some of thefacts and events involving that pending labor dispute221& P truckdriver to take the load back, and the driver drovethe truck away. The C & P driver had no talk with theagents.During this conversation, Choudoir also toldZimmer that "this is strike-bound material," and Zimmersaid "I am not going to use it." Shaw and Choudoir thenasked Canfield if he was going to pour concrete. He repliedhe was. They asked where he was getting concrete, and herepliedOshkosh Ready-Mix. Curtin and Choudoir re-marked that that material was strike bound, too, thatOshkosh was involved in a labor dispute. Shaw and Curtinthen suggested that Canfield go to the construction shantyon the site and cancel that order. Canfield did so,accompanied by Shaw, who stood at his side while he calledOshkosh to cancel the concrete delivery, and also calledMayo to report what had happened, saying he had canceledthe gravel and concrete orders. Mayo told Canfield that heand Zimmer shouldremainon the job, that Mayo wouldhave gravel and concrete sent back to the job, the two menshould wait for it, and he (Mayo) would get there shortly.While Canfield and Shaw were in the shack, Curtin wentback to his car and drove it onto the project site. AftergettingMayo's instructions,Canfieldwent out andreported them to Zimmer, saying Mayo wanted both towait until he got there. At the same time Shaw told Curtinthat Canfield had canceled the Oshkosh concrete for thatafternoon and was trying to get it from another source.Curtin told the other two agents to "watch what elsehappens while we are here." One of the agents told Canfieldthat if the gravel came back, and he handled it, "they"might make it hard for Canfield to get into the union,meaning the Bricklayers' and Masons' Union. Both menthen went back to work building forms for concrete. Aboutthis time, the four union agents left the premises and droveaway. Shortly after, another C & P gravel truck drove up,followed by a man in a pickup truck. The latter askedZimmer and Canfield if they would use the gravel, andCanfield said they would not, that the driver should take itaway. The truck and the pickup driver then drove offwithout dumping the gravel.About 1:30 p.m., a loaded Oshkosh ready-mix concretetruck, driven by one Wayne Koenig, drove onto the site,and Koenig asked Canfield where to dump the concrete. Asthey talked, Shaw and Curtin drove by in Curtin's car and,when Shaw saw the truck, he told Curtin to stop, so Curtindrove onto the site; Choudoir, who was following Curtinclosely in his own car, also stopped, parked on the road,and joined the other agents. When they walked onto thesite,Zimmer told them he and Canfield had returned thegravel.Canfield asked the agents if he could handle theconcrete, and one of them told him they could make it hardfor him to get into his union if he did. He said he would nothandle it.7 Shaw approached Koenig, and asked him if hehad a union card Koenig replied it was none of hisbusiness, and asked if Shaw was a union official. Shaw saidthatwas none of Koenig's business. Koenig then had arather heated argument with Shaw and Curtin, in whichShaw and Curtin called Koenig a "scab" driver taking work6 Stillman was another businessagent of the Engineers7According to Curtin, Choudoircame ontothe site shortly after Curtinand Shaw had this discussion with the twoworkmen andwhen Choudoirgot there, he said to Curtin "Isee we haveanother problem," to whichCurtin replied, "yes, but noone is goingto handle thestruck cement " 222DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom union men, and also described him with abusive andscatological terms. Koenig clearly expressed his dislike ofunions andunion agents, calling Shaw a "union racketeer"and disparaging unions as no good and "crooked" andopining that only a person of low mentality would work fora union. In the discussion several of the agents calledKoenig a "smart aleck," commenting that "smart alecks"usually get hurt, have their heads bashed in. The argumentwent on for about 20 minutes.While Shaw was arguing with Koenig, Curtin walkedback to his car and procured a picket sign stating "FoxValley Construction Material Suppliers Association, Local563, On Strike," walked back to a concrete platform on thesite,and stood there with Choudoir, the sign under his arm,facing theMayo workmen. Canfield and Zimmer wereworking on forms a few feet away and Canfield saw the signand told Zimmer he thought one of the agents had a picketsign under his coat. Zimmer told Canfield he would notwork on strike-bound, material; Canfield replied that hewas trying to get into the Masons' union and was not sureof his exact status in it, so he figured he would not work onsuch material either. In the meantime, about 2 p.m. Mayoarrived at the site and approached Koenig, who was nearthe threeagents,to ask what the trouble was. As heapproached, Curtin partially hid the picket sign under histopcoat.Mayo asked Koenig what the trouble was and thelatter told him no one on the site would handle theconcrete.Mayo asked the three agents if they were unionofficials and they said, yes.Mayo then approached hisworkers, who were not working but talking to the threeagentson the platform, and called them away for a privatediscussion.While he talked to them, Curtin put the signback in his car and returned to the platform. Mayo askedhis men what the problem was and they replied they couldnot use this concrete because it was "strike-bound" andthey would be in serious trouble if they handled materialfrom a strike-bound firm; Canfield said he thought hemight be fined and denied membership in his union if heused it.Mayo asked why and Canfield replied the threemen on the site said he could not use the concrete. Mayothen took the workers over to the agents standing on aconcrete slab and asked Canfield to ask them why he couldnot use the concrete, what the problem was, and if he wouldget in trouble by using it. The agents did not reply. Canfieldalso told them they had said he would be in serious troubleifhe used the concrete, but they did not answer to this.Mayo then asked the three agents why they were there andChoudoir replied that they representedMayo's twoworkers.Mayo asked them if they realized they were onprivate property and requested them to leave. They askedwho the owner was, Mayo told them, and Shaw said theycould not care less, had a right to be there, and were notleaving. Shaw asked Mayo if he knew the truck had strike-bound concrete and what Mayo thought about it. Mayo didnot reply but walked aside with his two workers and toldthem that to the best of his knowledge the agents' actionwas illegal, there was no basis for it as long as there was nopicket line set up on the job, that they should not worryabout it, as he had an injunction pending through theNational Labor Relations Board covering the job, and thatthe unions could not strike or bother the workers on the job,and then suggested "let's go ahead and pour the concrete,"as no one was telling them not to. Both men indicated theycould not do so, for the reasons they stated before. Mayothen told them that, if they would not do it, he would pourithimself but there was other work for them to do on thejob and they should do that, as he was paying them by thehour. Canfield started to prepare forms but Zimmer said hewould leave the job. Mayo suggested Zimmer might driveoff in his car for a time, until the agents left the job, but herefused, saying he would leave the job, as he did not wantany more trouble. Mayo said that, if he left, Mayo wouldconsider that he was quitting and he should take his toolswith him. Zimmer replied that he did not want to quit butcould not finish strike-bound concrete. Mayo then wentinto the construction shack, while Zimmer left the jobsiteshortly.Canfield continued to work on forms. At somepoint during these events, but after his argument withShaw, Koenig returned to his truck to report on the two-way radio what had occurred and was directed by someOshkosh official to remain on the project to see if Mayowould pour the concrete.In the shack, Mayo called Donald Wolfe, an officer ofHaldon, explained the situation, and asked for help becausehis own men would not pour concrete. Wolfe sent hisemployee, Charles Beyer, from another project to helpMayo. When Beyer arrived at the Midway Project about 15minutes later, he saw the Oshkosh truck standing there andwalked onto the concrete platform where Shaw andChoudoir were standing, told them he had been sent to helppour the concrete, and asked if they were "from theunion." 8 Shaw said they were and asked Beyer if he wasgoing to work on "strike-bound" material on this job.Another agent said they were having trouble with Oshkoshand also mentioned Haldon. Beyer told them that, if therewere any "union difficulties" on the job, he did not care tohelp in any of the work. Curtin asked if he was a union manand Beyer said he was. The agents replied that they would"appreciate it very much" if he would not help to pour theconcrete. Early in this conversation Koenig walked up tothe group to hear what was said. Shaw told Koenig to "getout of here, let us alone, what we have to say is none of yourbusiness, you are not wanted." Choudoir also asked Koenigto "step aside." Koenig remained near the group, so theagents took Beyer out to the center of Midway Road totalk.Koenig followed them, and Shaw repeated his order tohim to "get out of here," saying he might get hurt if hefollowed them. Curtin also asked Koenig to "stay out of ourconversation." Koenig did not move away, so Curtin triedto block him with his body from getting near to the group.Koenig sidestepped him and walked toward the group andthen Shaw became angry and physically pushed Koenigwith his arms, moving him back into the traffic lane on theopposite side of the road.About this time, Mayo approached the group of agentsand Beyer and told the latter that the unions could take no8 Beyer suspected there was trouble with the Teamsters, when he sawhad picketed the site and prevented pouring of concrete from an Oshkoshthe three agents and the Oshkosh truck standing there, because he hadtruck.worked on a jobsite in Neenah 4-5 months before where Teamsters 563 GENERAL DRIVERS,LOCAL 563legal actionagainst him if he poured the concrete. Beyerreplied that, if there was any "union trouble" on the job, hewould not help pour the concrete. Mayo then took him tothe construction shack, asking him to call his office. BeyertoldWolfe on the telephone that he would not pour theconcrete, because a union business agent had told him notto handle it, that there could besome"trouble." Wolfe toldhim the unions could not penalize him if he helped Mayowith the concrete but Beyer refused to help, saying hethought that, if he poured the concrete, the unions mightput up a picket line and he had worked in a situation likethat before and did not like to work behind a picket line.Wolfe then told him to go to another Haldon project andBeyer drove away shortly, having been on the site only15-20 minutes.Wolfe immediately called Duane Sweet,salesmanagerof C & P, told him about Beyer's call, andsaid that a gravel truck had been sent back to its plant, twocement finishershad left the job, and Mayo had called forhelp. He asked Sweet to drive to the project, check on the"trouble," and let him know, as he (Wolfe) was busy in theOshkosh office and could not get to the project site quickly.Sweet said he would go.When Beyer left the site, Mayo asked Canfield again if hewould help pour the concrete. Canfield replied that he didnot want to get into any trouble, so Mayo told him to leavehis tools for Mayoto useand to go to another projectCanfield left and Mayo asked Koenig to help him pour theconcrete.Koenig agreed and the two began to pour theconcrete,withKoenig operating the truck and pouringchutesandMayo spreading and smoothing off theconcrete,while the three union agents watched from anearby platform.While Mayo and Koenig were handling the concrete,Sweet and another employee of C & P drove up and offeredto help Mayo, and he had them help him in spreading theconcrete, while Koenig operated the truck levers and addedwater to the mix as needed, and Mayo did the finishing.While they worked for about 2 hours, the three agents stoodon a nearby platform and watched. During the operationeitherMayo or Sweet called the nearby C & P plant foranother load of stone, which was delivered and dumpedabout 4 p.m. The agents left the site about that time.I find the events of December 11 outlined above fromcredible and mutually corroborative testimony of Mayo,Canfield,Zimmer, Koenig, Beyer, and Sweet, which iscorroborated in substantial part by admissions of Shaw,Curtin, and Choudoir. I do not credit other testimony of thethree unionagentsto the effect that they limited theirdiscussionson the site to mere reminders to the Mayoworkers that strike-bound material was at or coming to thesite and to mere expressions of appreciation upon allegedstatementsvolunteered by the Mayo men that they wouldnot handle strike-bound material, for this is incredible infaceof the admissions of the agents that they deviated fromtrips to a conference by stopping and entering the site twicedeliberately, on seeing the C & P and Oshkosh trucks, inorder to try to assist Local 126in itsdispute with Oshkoshby doing whatever they could to prevent the use of strike-bound materials on the project and thereby strike atOshkosh and C & P in their business, that they took painsto advise both the Mayo employees that the stone and223concrete being delivered was strike-bound material, afterlearning that both workerswere unionmen, and that theyremained on the site for more than 2 hours, part of that timewith a picketsignopenly displayed indicating the projectwas "on strike." In addition,Iam satisfiedthat bothworkers refused to handle this material on advice andthreats of the unionagents,as found above, rather thanvoluntarily, because both admitted they knew about boththeTeamsters 126-Oshkosh and Teamsters 563-C & Pdisputes the day before, when they had raised the questionwith each other and with Mayo whether they should handlematerials of those suppliers because of the possibility ofunion trouble, and had accepted Mayo's assurances thatthe strikes were settled and that they had a legal right to useit and would be protected by an injunction procured by theBoard which would prevent the unions from causing anytrouble based on their dispute with Oshkosh, and both hadon the basis of suchassuranceshandled products from bothfirms on the 10th and Canfield ordered products from bothearly on the 11th. It is clear from this testimony and aspecificadmission by Canfield that they would havecontinued to handle products from both on the 11th but forthe appearance, actions, and threats of the union agentsthat day, which were effective enough to override Mayo'srepeated assurances of legal protection if they used thematerial, by inducing both workers to refuse to touch thematerialwhile the union agents were present. Thisconclusion is also strengthened by the admission ofZimmer, a long-time union member, that, when he talked tohis brother, a businessagentof his own union, about it thatnight, the latter considered the explanation ofMayoplausible and reasonable, advising Zimmer to go back towork until they determined whether Mayo had theprotective injunction he had mentioned to them both on the10th and 11th. Regarding the use of the picket sign, I do notcredit Curtin's story that he at one point used a portion ofit, containing only the words "On Strike," as a memo pad torecord details about the Oshkosh truck and the events ofthe afternoon for "future reference" and did not display awhole picketsignas such at the site; he could give noexplanation why he did not first ask the other union agentsfor an envelope or scrap of paper on which to make hisnotes, before he went to his car for the sign; and hisexplanation that he made notes in these situations for hisown vague "future reference," but not as a practice of hisunion or for purpose of reports to his union's officials, isweak and lacks credence because he does not explain what"future reference" the notes would serve. Further, neitherShaw nor Choudoir, who had been business agents farlonger than Curtin (who had been a Teamsters agent onlysince June 1968), bothered to keep notes on the MidwayRoad incident; in fact Shaw says he never tried to keepsuch records on numerous similar incidents he hadobserved during the dispute between Engineers and theAssociation, because if he did they would have filled a bookthe size ofa SearsRoebuck catalogue; in addition, whileCurtin tries to distinguish his alleged note-taking about theOshkosh truck from his failure to make such notes on the C& P truck earlier that day by saying he knew all the C & Ptrucks since the Association already had a dispute withTeamsters 533, he admits he could not know whether 224DECISIONSOF NATIONALLABOR RELATIONS BOARDOshkosh was in fact delivering material that afternoon, oranother contractor not involved in a labor dispute, as hewell knew the practice of RM9 concrete companies ofrenting trucks from each other.As it is clear from the record that on December 11, 1968,neitherMayo nor Haldon employed members of Respon-dents or had any dispute with any of Respondents, and thatno employees of either C & P or Oshkosh, who weremembers of either Teamsters 563 or 126, were actuallyworking on or picketing the Midway Project, and Choudoirand Shaw admit no members of their unions were workingthere that day, the facts found above clearly demonstrate,in light of the admitted purpose of the activities of theunion agents, that both Haldon and Mayo were neutral,secondary employers with respect to the Teamsters 563-Association dispute and Teamsters 126-Oshkosh dispute,and that the picketing with coercive remarks and otheractivities of Respondents jointly through their businessagents at said project was an attempt to cause employees ofHaldon, Mayo, and Oshkosh, and actually caused employ-ees of Haldon and Mayo, to cease work for their respectiveemployers and to engage in a refusal in the course of theiremployment to use, process, transport, or otherwise handlematerials and to perform services, and was an attempt tothreaten and coerce Mayo, Haldon, and Oshkosh and otherpersons engaged in commerce, all with an object of forcingand requiring Mayo, Haldon, and other persons engaged incommerce to cease using, handling, or otherwise dealing inproducts of, and to cease doing business with, C & P orOshkosh. Asa prima facieconsideration, such facts andconduct with these objectives establish a violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.ioC.The Affirmative DefensesIn their arguments, Respondents do not seriouslyquestion the nature and objective of the conduct of theiragents, but in effect plead a confession and avoidance,arguing that for various reasons their conduct amounts topermissible primary pressure against C & P and Oshkosh,as protected by the proviso to Section 8(b)(4). They presentfourmain contentions: (1) Their agents' remarks andinducements to Haldon and Mayo employees were primaryactivity because they were designed to induce them torefrain from the tasks of unloading and placing strike-bound material coming from primary employers, whichwere "related work" that contributed to and was connecteddirectlywith the work of the primary employers whichRespondents were legally trying to halt; (2) the agents'inducements were lawfully directed to the inducement ofother workers to cease working at a roving primary situs ofpending disputes, i.e., the loaded trucks; (3) Oshkosh is nota neutral employer entitled to protection from pressureswhich are primary as to it, so that the arguments of theagents with Koenig, as well as the altercation including9RM will be used hereafter as the abbreviation for "ready-mix."10 1 find no merit in the corollary claim of Respondents that theiractions were not picketing, but only verbal appeals intended to induce theMayo and Haldon employees not to cross a "primary picket line" at theprimary situs, i.e., the loaded trucks, for the mere claim admits they hadestablished a "picket line" in the ordinary sense; and the deliberateinvasion of private property by four business agents, with three remainingbodily contact, were designed to induce him to cease workforOshkosh, and were thuslegitimateactionswhich"disinterested"unions likeRespondents could take toinduce employees of Oshkosh to cease working asstrikebreakers, under theBoard rulinginUnited Associationof Journeymen, Local 106 (Columbia-Southern ChemicalCorporation),110 NLRB 206, and supporting decisions;and (4) Oshkosh is allied with C & P and Twin City so as tomake it a primary employer along with the latter concernsin their primary dispute of Teamsters 563. These points willbe considered in order.At the outset I find no merit in Respondent'sargumentthat they were not engaged in a joint venture on DecemberI 1 at the Midway Project, for the admissions of their threeagents as to their common purpose of "assistance" to twoTeamster locals engaged in primary disputes with Oshkoshand C & P, as well as their jointaction intwice deliberatelystopping at, picketing, and leaving the jobsite together, andtheir similar and simultaneous threats and other forms ofinducement in the presence of each other to Haldon andMayo employees, all make it clear beyond question thatthey were deliberately acting in concert and combination inpursuit of a common purpose and objective. In addition,this "assistance" to another union operating in the samegeneral area was merely the latestinstanceof a pattern ofjoint action and coordination of efforts vis-a-vis employersrunning back at least to 1965. I must take judicial notice ofthe joint actions of both Teamsters 563 and 126 found bythe Board in theCourtney & Plummer, Inc.,case,supra,andthe record here also shows that Teamsters 563, throughagent Schlieve, assisted Teamsters 126 in its 1965 negotia-tionswith Oshkosh, in that he acted as "mediator" incarrying positions and arguments between that union'sofficials andMeilahn and his attorney, Gill, that in thisfashion and also through periodic reports by all locals in theState to each other at quarterlymeetingsof Teamsters JointCouncilNo. 39, he was kept abreast of all contractnegotiations and problems of Teamsters 126 with employ-ers in its area including the progress of the 1968negotiations, that the 1968 contract of Teamsters 126 withOshkosh had to be "cleared" through Joint Council No. 39,that Teamsters 563 has a constant and "vested"interest inconditions obtaining in the jurisdiction of Teamsters 126,and that it is standing policy of Teamsters 563 (as well asthat of the Engineers and Plumbers) to assist "in any waywe can" another union in a strike against an employer,when that employer does business in the jurisdiction of anyofRespondents. In addition, Shaw of the Engineersadmitted that during the 1968 negotiations of Engineersand Teamsters 563 with the Association, he and Schlieve bycross-invitation attended the respective negotiations oftheir locals, at least to keep abreast of the terms andprogress of the negotiations of each. From all these facts Iam satisfied and find that if any violation of the Actto make threats to Mayo and Haldon workersto induce them not to handlethe struckmaterial, anduse of a picketsign during their2-hour occupationof a portion of the site for this purpose,all doneadmittedlyin concertedaction, are cogent indicia of the traditionalpicketing indulgedin for yearsby labor organizations.Whether theMidwaysitewas aprimary situs of adispute with C & P or Oshkoshwill be discussed later. GENERAL DRIVERS, LOCAL 563225appeared in Respondents'conduct on December11, theyarejointly and severally liable therefor.1.The claim of primary pressureRespondents argue that their conduct at the MidwayProjectwas legitimate primary pressure in aid of thepending primary strikes against C & P and Oshkosh, whichcomes within the proviso to Section 8(b)(4)^ protecting thetraditional right of primary strikes and picketing, becausethat right includes the right to request the assistance ofother workers to support it, and here the pressures "wereaddressed to primary conduct." Respondents rely onSupreme Court decisions which hold:(a) In lawful primary picketing of the plant of a primaryemployer, the striking union may make verbal appeals to asingleemployee of a customer trying to pick up strike-bound materials from the plant, even if the object of suchaction was to attempt to cause the customer to cease doingbusiness with the struck employer, provided the union'sconduct is not directed to inducingconcertedconduct bymore than one employee of the neutral employer, and allinducements made are limited to the area of picketing at thesiteof the primary dispute, which is directed at theemployees of the struck employer in the traditional manner.(International Rice Milling Co., Inc., et al. v. N.L.R.B.,341U.S. 665) The implication of the Supreme Court decisionlimited to inducement of a single neutral employee wasthat, if there had been action designed to causea concertedrefusal of delivery by the neutral employees, the conductwould have violated Section 8(b)(4) However, these factsmake the case inapposite here, where Teamsters 563 wasextending its strike activity far beyond the traditional situs,i.e., the plants of C & P at Neenah and elsewhere, or ofOshkosh RM at Oshkosh, to premises where neither struckemployer was doing the normal work conducted at theirstruck plants, but were merely delivering materials as andwhen ordered by Mayo, the secondary employer at theMidway site.(b)Where a primary union having a dispute with aprimary manufacturer pickets its plant at which outsidecontractors are performing construction, maintenance, andrepair work which is necessary to normal operation of theplant, the union may include in its picketing and otherappeals a separate gate maintained for exclusive use of suchoutside contractors, and thus appeal to their employees tosupport the strike, without violating Section 8(b)(4),because the type of work done by the contractors aids theprimary employer's everyday operation, hence thisamounts to "related work" which destroys their neutralityvis-a-vis the primary dispute. SeeLocal 761, IUE [GeneralElectric Co.] v. N.L.R.B.,366 U.S. 667. This decision waspremised upon the fact that the "related work" done by thecontractors was such that, but for its performance, theprimary employer would not have been able to continueoperations normally at the plant, hence it was not the usual"common situs" situationwhich required application of theprinciples ofMoore Dry Dock Company,92 NLRB 547,placing certain limitations upon picketing in such situa-tions.On the facts this decision cannot control here,because the record shows, as noted hereafter, that neither C& P nor Oshkosh was performing work at the Midway sitein the normal sense which made it essential to theoperations of either Haldon or Mayo at the site.(c)As an extension of the "related work" principle, aprimaryunion ina primary dispute with a primarymanufacturer whose plant is served with transportation bya railroad siding owned by a railroad and adjacent to theplant,may include that siding, railroad equipmentoperating on it, and the railroad employees operating thesame in its picketing activities in an attempt to induce themto stop furnishing transportation to the manufacturer,without violation of Section 8(b)(4). SeeUnited Steelwork-ers of America [Carrier Corp.] v. N.L.R.B,373 U.S. 492.The Supreme Court here reasoned that the primary strikewhich is protected by the proviso to Section 8(b)(4) includesprimary picketing which has traditionally been "aimed atall those approaching the situs whose mission is selling,delivering or otherwise contributing to the operationswhich the strike is endeavoring to halt," and that in light ofthis traditional goal of primary pressure Congress intendedby the proviso to preserve the right to picket during a strikeany gate reserved for employees of neutral deliverymenfurnishingday-to-day serviceessentialto the primaryemployer's regular operations. The Court also noted thatnone of the union'sstrikeactivitieswas designed tointerferewith any of the railroad's deliveries to otheradjacent plants served by the same railway siding.Respondents argue that the above rulings, particularlythe last two dealing with "related work," apply here,because Respondents' activities were directed to Mayo andHaldon employees to induce them to refrain fromunloadingandusingstrike-boundmaterialwhich"contributed to and is directly connected with theoperations which the strike is endeavoring to halt," i.e., thebasic operations of both Oshkosh and C & P. It is true, ofcourse, that the buying and use of such material benefitedboth primary employers, and was amainobject of theiroperations, and Respondents contend that the activitypermitted by theInternational RiceMilling Co.case topreventbuyersof struck products from picking them up atthe situs of the primary dispute applies with equal force tothe reverse situation existing here, where the inducementsare directed to employees of otherwise neutral customersfor strike-bound C & P and Oshkosh products at locationsotherthan the situs of the primary dispute, since theiracceptance and use of such products is essential to theoperations of the primary employers. Respondents alsoargue, as they must, that this right of inducement exists atcommon sitessituations as well as at plant premises housingtheprimarydispute.Theymaintainthataholdingotherwise would seriously limit the right of primary strikeand pressure protected by the Act because the record showsthat normally over 90 percent of RM concrete is deliveredto construction sites by the RM manufacturer.The first weakness of this argument is that the record heredoes not support a finding that either C & P or Oshkoshwere performing their normal operations at the Midwaysite, so as to make it their "plant" or "main place ofbusiness."Respondents cite no cases involving the samefacts as here or clearly compelling this conclusion. Somecases cited by them recognize that suppliers of materials toa picketed employer at hisregularplace of business may 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawfully be subjected to the primary pressure being exertedon him at that point, which is the traditional point of suchpressure,and it is clear that the Board and courts,recognizing the protection afforded to the right of primarypicketing in Section 8(b)(4), have tended to give widelatitude to picketing and related conduct confined to thesole or main premises of the primary employer.1' However,while both C & P and Oshkosh had delivered materialspreviously at the Midway site, and C & P had been asupplier of stone to Haldon at other projects in the past,there is no proof that either supplier had an exclusive long-term or fixed contract or arrangement to supply materialsto either Haldon or Mayo in all their work, such as to makedelivery of materials by them to either an essential aspect ofthe contractor's work, or to make each construction site ofeach contractor in fact or in law a main place of business ofthe suppliers.To the contrary, the record shows thatHaldon had turned down the C & P bid for delivery ofconcrete to the Midway site in favor of Oshkosh, but it doesnot show that Oshkosh had prior dealings with Haldon orMayo; and, when the union agents made their first threatstoMayo employees, inducing them to refuse the C & Pstone and causing Canfield to cancel the C & P delivery,they expected him to make efforts to get the stoneelsewhere, as Shaw notified his associates engaged in thepicketing; it is also inferable that they knew, as appears inpart from testimony of agent Schlieve, that there were othersuppliers of stone and concrete available in the area whoapparently had no disputes at the time with Respondents orTeamsters 126. There is also credible evidence thatOshkosh at least supplied concrete in the Neenah area onlyoccasionally, as most of its business arises in the Oshkosharea and to the south of it. Hence, the record does notsupport a finding that either Haldon or Mayo was a solesource of business essential to the continued operation ofeither C & P or Oshkosh, or that the latter suppliers were asole source of materials without which either contractorcould not operate. I must therefore conclude and find thatmere delivery of materials to the Midway site by C & P orOshkosh did not make that site the location of the primarydispute of either supplier with their respective Teamsterlocals.Respondents also argue that, in unloading, placing, andfinishing the stone and RM concrete on the site, the Mayoworkmen were performing work sufficiently "related" tothenormal operations of the struck suppliers, whichincluded the truck of each as a roving situs of the primarydispute, so as to make lawful Respondents' appeals to theMayo workmen while the trucks were on the site.Respondents cite two cases to support the proposition,12 inboth cases the Board held that, for purposes of determiningthe legality of certain contract clauses under Section 8(e) oftheAct, the mixing and delivery (including pouring) ofready-mix concrete at construction sites is not construction"SeeLocal 761, IUE v. N. L.R. B., supra; United Steelworkers of Americav.N.L. R. B., supra;andBuilding and Constructions Trades Council, etc.(Markwell and Hartz, Inc.),155 NLRB 319, 324, and cases cited in footnote12.12Teamsters, Local 294 (Island Dock Lumber, Inc.)145 NLRB 484, andDrivers,Salesmen,Warehousemen,Local695,Teamsters(MadisonEmployers'Council), 152 NLRB 557.13Meilahn testified credibly that,when RM concrete reaches acontractor's project, it is considered sold to him, even if he decides not towork on the site, but merely the delivery of a material orproduct. The Board's analysis of this operation in thosecasesmakes it clear that the exact placement of theconcrete on delivery is controlled only by employees of theconcrete contractor who have prepared the forms or otherlocation for it, and is a necessary part of his subcontract onthe job, but no part of the act of delivery by the supplier; ifrequested to do so by the concrete contractor, for whateveroutlandish reason, the supplier's driver would dump theconcrete on the ground, and that would still be finaldelivery although perhapsuseless inperformance of thecontractor's work.13 It follows from these considerations, aswell as the working relationship facts noted above, that,when the Mayo employees told the C & P and Oshkoshdrivers where to deposit their materials, and then finishedoff the concrete after the deposit and pour, they were doingwork related in fact only to Mayo's contract with Haldon,and not "related" to the mainbusinessof C & P andOshkosh.Hence, the cases which find that otherwiseneutral employers may be enmeshed in a primary disputebecause they are doing work "related" to that of theprimary contractor do not apply here.Even if I accept the argument that both primaryemployers were conducting their normal operations at theMidway site, so as to make ita common situs,either duringthe whole day of December 11, or while their trucks werethere, then it is clear that Respondents' picketing of theprimary employers there would be lawful only if itconformed to the four standards set up by theMoore DryDockcase for common situs picketing, viz: (1) the picketingis strictly limited to times when the situs of the dispute islocated on the secondary employer's premises; (2) at thetime of the picketing the primary employer is engaged in itsnormal business at thesite; (3) the picketing is limited toplaces reasonably close to the location of the situs; and (4)the picketing discloses clearly that the dispute is with theprimary employer.14 Since the record clearly shows thatRespondents' picketing and inducements of the Mayo andHaldon employees occurred at times when no C & P orOshkosh truck or employee was on the premises, andneither primary employer was engaged in any activity there,conditions (1) and (2) are not satisfied. The extension oftheir activity to other times, without exerting any directpressure on either the C & P or Oshkosh drivers,15 compelsthe inference that Respondents' object was to halt the useof strike-bound material by Mayo and Haldon employeesand to induce those secondary employers to cease doingbusiness with C & P and Oshkosh.Since there is no proof that striking employees ofOshkosh or C & P appeared at the Midway site to conducttraditional primary picketing in support of the pendingdisputes against either C & P or Oshkosh, or that Teamsters126 engaged in any such conduct vis-a-vis Oshkosh, itfollows that Respondents' conduct in the absence of ause it, andhe must pay for it.14Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92NLRB 547, 549;Building and Construction Trades Council of New OrleansAFL-CIO (Markwell and Hartz, Inc.),155 NLRB 319, 323, 326, 327.15The salient facts arethat the agentsbrought personalpressure on theMayo workmen, rather than on the C & P driverwhenhe arrived at thesite,to have the C & P material rejected, and they exertedthe samepressure on theMayo employees,to rejectthe Oshkoshconcrete, longbefore it arrived at the project. GENERALDRIVERS,LOCAL 563227lawful primary picket line or other facts which made thatsite eithera mainor ambulatory situs of a primary disputeamounted to picketing by secondary unions at the worksiteofneutralemployers to induce employees of thoseemployers to refuse to perform services for their employersfor an objective which was forbidden by Section 8(b)(4)(B),and violated Section 8(b)(4)(i) and (ii)(B) of the Act; andsince thisactivity, particularly by Teamsters 563, did notcomply with theMoore Dry Dockrequirements, to theextent that the site may have been an ambulatory onetemporarily situated at a neutral's premises,at least in itsapplication by Teamsters 563 vis-a-vis C & P, it furtherviolated thesame sectionsof the Act.16 The above facts andconsiderations dispose of Respondents' second contentionnoted above.2.Respondents' actions toward Oshkosh and itsdriversRespondents' third defense is that Oshkosh is not aneutral vis-a-vis Teamsters 563, because of its primarydispute with Teamsters 126, hence Oshkosh and its driver,Koenig, could lawfully be subjected to primary pressure bya sister localof that union and its two "disinterested"alliesanywhere they could find them, relying onUnitedAssociation of Journeymen, Local 106 (Columbia-SouthernChemical Corporation),110 NLRB 206. In that case theBoard held in substance that a secondary union may induceprimary employees represented by it to respect a primarypicket line posted at their employer's place of business on acommonsitus,even though it has been posted by anotherunion,on the theory that "Congress was not concerned toprotect primary employers against pressures by disinterest-ed unions, but rather to protect disinterested employersagainst direct pressures by any union." This holding, citedwith approval by the U.S. Supreme Court inHoustonInsulationContractors Association v. N L.R.B.,386 U.S. 664,668,merely applies the basic principle that appeals toemployees by unions are a legitimate implementation ofpermissible primary picket line activity if they are intendedto induce action only at the primary situs, whether made byprimary or secondary unions. The same principle wasextended by the Board inChauffeurs, Teamsters and Helpers"General" Local No. 200 (Milwaukee Plywood Company),126 NLRB 650, to make lawful appeals by a secondaryunion to secondary employees represented by it, to respecta primary picket line posted by a primary union at a fixedprimary situs. But neither case allows a secondary union toinduce secondary employees to refuse to deal with theiremployers or refuse to handle strike-bound goods at anambulatory primary situs, temporarily located at theiremployers' premises, in the absence of a lawful primarypicket line there. To the contrary, the Board has held thatsuch appeals by a secondary union to secondary employeesit represents, not to load trucks of the primary employer,violated Section 8(b)(4)(B), in the absence of a lawfulprimary picket line around the trucks,17 or some currentnotice by the primary union to both secondary employeesi6SeeGrainElevator,Flour and Feed Mill Workers, Local 418(Continental Grain Company)155 NLRB 402, which is stronger on the factsthan this case, for the secondary union in that case made its appeals toemployees of a secondary employer whom it represented Here, of course,and their employers which make it clear that the labordispute involved there is between the primary union and theprimary employer, and that the secondary employers andtheir employees are not involved; lacking such notice thedispute takes on the appearance and character of a disputebetween the secondaryunionand the neutral employersover the dealings of the neutrals with the primary employer,and thus brings the action of the secondary unions withinthe prohibitions of Section 8(b)(4)(B). Under this ruling,Respondents acted illegally because Teamsters 126 hadnever set up a picket line at the Midway site or otherwisewhich would indicate to the Mayo or Haldon employeesthat its dispute with Oshkosh had been transferred therewhen its trucks delivered at thesite.18Nor is this lack curedby the fact that the secondary employees here already knewabout the Teamsters 126-Oshkosh dispute, as well as theTeamsters 563-C & P dispute, when Respondents' mainagents arrived on the scene, or that the agents remindedthem of these disputes by calling both C & P and Oshkoshmaterials "strike-bound"; as found above, it is clear thesecondary employees would have continued to work, butfor the appearance and action of Respondents.Giving the facts the implications most favorable toRespondents, the most that theColumbia-Southerncasewould permit was appeals directly to the Oshkosh driverwhen he was on the Midway site designed to make him stopworking for Oshkosh, the primary employer, but this wouldbe lawful only if Respondents had complied with theMooreDry Docklimitations tomake it clear to all neutralemployees that their activity was only to assist Teamsters126 in its dispute with Oshkosh. Their pressure uponKoenig directly need not be appraised by itself, however,because there is no allegation that Respondents violatedSection 8(b)(1)(A) in this respect. The salient fact is that thecoercion exerted on him was in the presence of a Haldonemployee, and was effective to cause the latter to refuse todo work for either Haldon or Mayo, hence Respondents'actions clearly induced him to cease handling materials forboth secondary employers, which was illegal in the absenceof picketing by the primary union, Teamsters 126. In theirbrief Respondents in effect concede that the ruling in theContinental Grain Co.case is controlling on this aspect oftheir conduct. I conclude on this point that Respondents'entire conduct at the site was not rendered legal by the factthat at one point they exerted pressure in aid of Teamsters126 upon the employee of Oshkosh, which in itself mayhave been legal under extensions of some Board decisions.3.The "allied employer" issueRespondents argue that Oshkosh has so allied itself withC & P and Twin City, primary employers in dispute withTeamsters 563, that in law it has voluntarily become part ofthat dispute, so that said Respondent with its ownallies,Engineers and Plumbers, can lawfully take action designedto prevent use by others of strike-bound materials comingfrom Oshkosh. Since the hearing closed herein, the Boardnone of Respondentsrepresented employees of Haldon or Mayo who weresubjectedto pressurei7Local 584, etc et a! (Fairway Farms, Inc)141 NLRB 63818SeeContinentalGrain Company, supra,410, 411. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDissued its Decision in a case involving both Teamsters 563and 126,19 finding that they had violated the same sectionsof the Act involved here in actions against C & P and TwinCity, and rejecting the same "allied employer" contentionas to the relationship between C & P and Oshkosh. I thinkthat decision isres judicataon that issue so as to bindTeamsters 563, but not the Engineers and Plumbers, so thatthe findings and decision herein on that issue must rest onthe record made here by the latter Respondents.The record here shows that during 1968 and up to datethe majority stock in C & P and Twin City has been held bysecond-generation members of the Courtney and Plummerfamilies.20Prior to 1945 both enterprises had been a singlepartnership dealing in crushed stone, gravel, and ready-mixconcrete, but thereafter C & P, as a partnership and then acorporation, processed and sold crushed stone and gravel,while Twin City sold ready-mix concrete, securing about 90percent of its crushed stone from C & P. Charles M.Plummer, as president, operates C & P on a day-to-daybasis, and David Courtney, Jr., as president, runs Twin Cityin like manner. Other second-generation Courtneys andPlummers occupy the secretary and treasurer jobs in both.Both corporations have the same office in Neenah,Wisconsin, but maintain separate corporate books andrecords. Part of the operations of both are also at theNeenah office site where C & P has a garage and crushesand washes aggregate,21 and Twin City runs a fixed RMplant. Twin City has other RM plants in Menasha,Brillion,and Appleton. Other second-generation Courtneys andPlummers have various managerial jobs in the corporationsand the various plants of Twin City.Inland is a partnership formed in 1960 by the second-generationCourtneys and Plummers initially for thepurpose of buying dump trucks and portable crushingplants and leasing them to C & P; a separate concern forthis purpose had certain tax and income advantages forbothfamilies.C & P is still its only customer. The fiveCourtney brothers together have a 1 /3 interest in it, DavidCourtney, Jr., and his sister together own about 1/3, andMr. and Mrs. Williams own the remaining 1/3, being thesame Courtneys and Plummers that control C & P andTwin City. Inland has its office at Oshkosh, Wisconsin, inthe home of Charles M. Plummer, who runs it actively forthe benefit of both families; it has no other employees oradministrative personnel.Meilahn began close business relations with the Court-neys andPlummersin early 1964 when he approached theInland partners for financing with which to buy out hispartners in Green Lake Ready-Mix Co., of Green Lake,Wisconsin, a large-sizeRM distributor operating plants inseveral counties west of Lake Winnebago. He dealt mainlywithDavid Courtney, Jr., as the agent of the Inlandpartners on this venture which resulted in the formation of19General Teamsters,Warehouseand Dairy Employees, Local 126, et a!(Courtney &Plummer,Inc.),175 NLRB No. 86.20The first generation consists of DavidCourtney,Sr.,WalterCourtney, and EarlM. Plummer, who together created partnerships yearsago which preceded the present corporations.These elders have retiredfrom active participation in the corporations and turned over theirmajorityinterests to the second generation, so that in 1968 and up to date thesecond generationhas been activelyrunning both concerns, as majoritystockholdersand officers.These personsare:David Courtney, Jr.,a 50-50 partnership between thenineInland partners onone side, and Meilahn on the other, which took over GreenLake RM and its plants. As one of those plants was inOshkosh, the new Green Lake partners desired to run thisas a separate enterprise so in April 1964 they formedOshkosh for this purpose, holding the same 50-50 interestin it asinGreen Lake.Since itsformation, Meilahn hasbeen the actual manager of Oshkosh, supervising from itsOshkosh office its daily operations, all personnel, finances,and labor policies. He has in like manner continued tooperate Green Lake RM. In managing both he is directlyresponsible to the Courtney and Plummerinterests, as hiscopartner. In the operation of Oshkosh he is the onlypartner who receives under the partnershipagreement afixedsalaryas"operating partner." In handling itsfinances,he signs all checks other than payroll with one ofthreenamed Courtney and Plummer relatives; thisarrangement was designed to act as a check for their benefiton large purchases of $10,000 or more by Meilahn, but inactual practice, he makes the decision on all purchases,large or small,and prepares checks for routine signature byDavid Courtney, Jr.; on large expenditures, he usuallyinforms the latter about each beforehand as a courtesygesture, but the latter has apparently never exercised anyveto on such purchases. Recently, the Inland partners havesuggested that the double signature requirement beabandoned, which would give Meilahn, as the "operatingpartner," sole discretion on all expenditures, subject only tohis periodic accounting to the C & P interests throughmonthly profit and loss and balance sheets. Thus, in bothOshkosh and Green Lake, Meilahn runs the wholeoperation in all aspects, merely rendering periodic account-ing to the C & P or Inland interestsas "silent" investingpartners.In 1964, 1965, and 1967, Meilahn and the Inland partnersbecame partners in three other RM concerns, i.e.,Randolph RM of Randolph, Waupun RM of Waupun, andBeaverRM at Juneau, after their respective ownersapproached the Inland partners with offers to sell out; afterinvestigation of each concern and the offer by Meilahn andconsultation between him and David Courtney, Jr., as theagent for the Inland partners, Meilahn and the Inlandpartners took 50-50 interests in Randolph and Waupun,but Inland took a 75-percent interestin Beaver. In theseacquisitions,Meilahn usually handled the negotiations withthe sellers, while Courtney handled the financing. In eachinstance, basically the same type of partnershipagreementwas made between the Inland partners and Meilahn as inthe case of Oshkosh.I find from the above facts that C & P and Twin City area single family enterprise, both by reason of their commonorigin and present common ownership and operation bythe same second-generation members of the C &P families.GwendolynJensen (sister ofDavid, Jr.), both children of David,Sr., PearlWilliams(daughterofWalterCourtney)and her husband, HarveyWilliams, andfivesons of Earl M.Plummer, i.e.,CharlesM.,William,James, Thomas,and Robert.These persons,with the wives of some of thefirst-and second-generationmembers of eachfamily, comprise thedirectors,and some of the second-generation members comprise theofficers,of both corporations.21C & Pgets its rough gravelfrom 30-40 pits in Winnebago and threeadjacentcounties,and at times from other locations in Wisconsin. GENERAL DRIVERS,LOCAL 563Ialsofind that C & P and Twin City on the one hand, andOshkosh on the other, are linked by the same commonownership. General Counsel and the Charging Party do notseriously contest this conclusion, but argue that underrecent Board decisions common ownership alone is notsufficient to make C & P, Twin City, and Oshkosh "alliedemployers" within the meaning of Section 8(b)(4), and thatthere must also be proof of "such actual active or commoncontrol, as distinguished from a mere potential, as to denoteappreciable integration of operations and managementpolicies," citingDrivers, Chauffeurs and Helpers Local No.639, Teamsters (Poole's Warehousing, Inc.)158 NLRB 1281,1285, 1286, cited and followed inCourtney & Plummer, Inc,supra,and that such proof is lacking here. Accepting theseprinciples,Respondents argue that additional facts in therecord amply prove the additional element quoted above.On the element of" activeorcommoncontrol, " it is atonce apparent that in their basic operating structure anddailymanagement, Twin City, C & P, and Oshkosh areentirely separate.Meilahn has no interest or control inTwin City or C & P, and the Courtneys and Plummers inthose concerns which comprise the nine Inland partnerswho own half of Oshkosh do not in fact exercise any activepart in the operation or control of Oshkosh; they act only assilentinvestmentpartners therein, receiving periodicaccountings from Meilahn, the active partner, to whichthey are entitled. The two C & P enterprises and Oshkoshmaintainentirely separate records and administrativepersonnel in offices miles apart. There is no evidence ofactual common supervision of such offices, records, orpersonnel.Turning to actual integration of operations, the recordshows that in the group of RM concerns under commonownership, all with a few exceptions have continued tooperate in their respective areas substantially as before theiracquisition by the C & P-Meilahn combine. Green LakeRM, with four plants rather closely grouped to the west oftheLake in Waushara, Green Lake, and MarquetteCounties, sells not only RM concrete but hauls dry cementin bulk, it hauls the latter product, which is the mainingredient of concrete, to plants of Oshkosh, Beaver,Randolph, and Waupun (among other RM companies), thelatter three operating plants generally south of the Lake. InJanuary 1966, on joint application of the nine Inlandpartners and Meilahn, listed together as "doing businessas"Green Lake, Oshkosh, Waupun, and Randolph, theWisconsinPublicServiceCommission granted themauthority to continue to transport bulk dry materials forbuildingand highway construction in nine countiesabutting the Lake on the north, west, and south, as GreenLake did, and expanded that authority to includetransportationof asphaltmix,wet cement, and RMconcrete in the same broad area, the assignees representat-ing they would service dealers in RM concrete in that area.However, thereisnoproof that under this expandedauthority Green Lake RM or the above applicants havesignificantly increased or concentrated their haulage of anyof the above materials or products only to RM concernswithin the C & P-Meilahn ownership. In fact, in the 1322There is no proof thatC & P, Twin City,Inland, or any of theCourtneyor Plummer family members individually have any interests229months from January 1, 1968, to February 2, 1969, GreenLake has used more than half the dry cement it buys in itsown RM plants, and the remainder was sold to at least eightRM companies, four in the C & P-Meilahn ownership, theother four being independents; the largest buyers, in order,were Beaver, Oshkosh, Valley RM (an outsider), withsmaller amounts to Randolph RM and Waupun RM andthe smallest amounts to Twin City Concrete, BadgerHighways, and Lakeview Sand and Gravel, the latter twobeing outsiders. Aside from the fact that Green Lake beganitshauls into the Fox Valley area since the 1968 strike ofTeamsters 126 against Oshkosh and Cook & Brown, there isno credible proof that the nature or volume of its businesswith the C & P-Meilahn concerns has changed appreciablysince the 1966 grant of expanded transportation authority.In addition, it appears that it charges all buyers at the samerates for thesamelength of haul; thereisnopreferredtreatment in rates given to concerns in the C & P-Meilahncombine. Since its formation Oshkosh always used crushedstone as a basic ingredient of its RM concrete, and its mainsource is Vulcan Materials, an independent, which is theclosest supplier; it has bought small amounts of specificsmall-size (3/4) stone from C & P, but most of it from othersources outside the C & P-Meilahn complex. In the 13months of 1968 plus January 1969, Oshkosh bought asubstantial amount of 3/4 stone from C & P at Neenah,haulingit inits own trucks, but this purchase was forced onit for a period up to 6 weeks in the summer of 1968 whenVulcan drivers refused to load Oshkosh trucks whileTeamsters 126 was on strike against Oshkosh; for the samereason, it was forced to turn to A. E. Schultz Corporation ofNeenah, another independent, for stone to the extent of$6,000. Aside from that period, Oshkosh still bought nearly$33,000 worth of stone from Vulcan out of total expendi-tures of about $101,000 for supplies other thanconcrete. Inthat period, Oshkosh bought over $50,000 of sand andgravel from Cedar Lake Sand & Gravel Co., an independ-ent firm and a normal source which is further fromOshkosh than the Neenah plant of C & P,22 and it alsobought about $1,600 worth of RM concrete from the TwinCity plant in Neenah in December 1968, for use on nearbygasoline station project (not the Midway site involved here).In sum, Oshkosh purchases from Twin City and C & P inthatperiod totaled only about $10,500 out of totalpurchases of about $105,000, which in context appears tobe far less than a significant amount of business dealingsbetween the 3, compared to the business done with 11outside firms in the period. Hence, in considering sales andpurchases ofmaterialsoverall, I find no significantdeparture from past practices by C & P, Twin City, orOshkosh which would tend to demonstrate an appreciableintegration of operations.Respondents argue, however, that the joint acquisitionsince 1964 by the Inland partners and Meilahn of 5 RMcompanies operating a total of 10 separate RM plants inrather close proximity to each other and to 4 similar plantsof Brillion RM and Twin City in counties to the north, west,and south of the Lake discloses an appreciable horizontalintegrationofboth interests in business operations.whatever in any of thecompanies from whichOshkosh buysthe bulk of itssand, gravel,stone,and aggregate 230DECISIONSOF NATIONALLABOR RELATIONS BOARDAssuming that 9-3/4 miles is the most efficient distance fortransportation of RM concrete to a jobsite,23 and takingthat as the normal radius of operation of an RM concretecompany, it is clear from a map prepared by Schlieve and inevidence to show the position and area of operations of the10 plants, that the 10 fairly well blanket an area extendingabout 10 miles north of the Lake, about 70 miles to thewest, and about 60 miles to the south. This extension of theRM concrete operations of Inland and Meilahn in acompact area is some mechanical evidence pointing towardpossible integration of operations and management, but Ido not consider it substantial or significant evidence ofmeaningful integration because there is no evidence ofsignificant reciprocal dealings with one another among allthese concerns to the exclusion of dealings by them withoutside, or independent, RM companies in the same broadarea.As noted above, all of these concerns have continuedtodealwith each other and with outside concernssubstantially as in the past. Furthermore, while theseacquisitionsmay well continue and begin to assume theoutline of a plan of expansion (though any set plan thereforisdenied by the Courtneys and Plummers who testified,and Meilahn), it does not show that, as of the hearing datesherein, any significant monopoly of RM concrete opera-tions in the area had been planned or put in operation. Tothecontrary, I find from Meilahn's uncontradictedtestimony and admissions of Schlieve that in 1969 therewere at least 19 other RM concrete dealers operatingthroughout the whole general area, 5 or 6 of which havecontinued to trade RM concrete, equipment, and personnelwith concerns in the Inland-Meilahn complex as in the past.Some of the outside concerns are well within the effectivecircles of operations of the Inland-Meilahn concerns, butmany are outside those circles, so that it can be presumedthey stillservice areaswhich Inland-Meilahn companies donot try to service appreciably.24As for interchange of equipment and personnel, therecord shows that in the Fox Valley and adjacent areas ithas long been the practice for RM companies to rent RMtrucks from each other, with all charging and paying thesame rentalratesdepending on thesizeof the truck. In allsuch rentals the services of the driver of the rentingcompany goes with the truck and he takes orders from thelessee thereof as long as the latterusesthe truck, but is notpaid separately by the lessee. Prior to 1964, Twin CityConcrete rarely rented RM trucks from other RMcompanies, the only recorded instances being a single rentalfrom Green Lake RM in 1961 and one from BadgerHighways in 1960. After Oshkosh was formed in April1964, Twin City began almost monthly rentals in smallamounts from Oshkosh, which increased substantially in1965 through 1968; in the same period it made smaller butsignificant rentals from Green Lake RM, and occasionalrentals from Waupun RM and Randolph RM. In contrast,23Charles Plummer testified to this effect, and Schlieve, business agentof Teamsters 563, corroborates him. Testimony of David Courtney, Jr., andZimmer indicated that an RM concrete dealer can haul RM concrete inmixer trucks as far as 30 miles without deterioration of the concrete, butthat,inpractice and for best economy, the shorter distance it is hauledbefore use, the better. Hence I accept Plummer's testimony as to mostefficient distance.24 f find from credible testimony of Mayo, Meilahn, Koenig, anditmade no rentals from outside RM companies in the sameperiod, except in comparatively small amounts from ValleyRM in 1965 through 1968, in smaller amounts from SchaboMaterials in 1965 and 1966, and a large amount ($2,206)from one Duppeck in 1965; the latter rental probablyinvolved a major job in the Appleton-Neenah-Menashaarea not far from Antigo, where Duppeck was located.CharlesM. Plummer, president of C & P, explained thatTwin City procured its trucks mostly from Valley RM,Schabo Materials, and Oshkosh, because the first two arelocated in Appleton, a short distance from Neenah, whileOshkosh is about 16 miles away but the three are the closestRM companies to Neenah, and Twin City thus pays theleast travel time in hiring their trucks, if available. He alsotestified that in 1968 Twin City hired mostly from Oshkosh,which had the only RM trucks available, as Valley RM andSchabo was short of drivers due to the strike and had to useall their own trucks; this explanation is not controvertedand affords a reasonable explanation for the fact that TwinCity since 1965 has relied heavily on Oshkosh for suchequipment. The heavy Twin City rentals from Green Lake,whose three plants are further from Oshkosh than twoindependent plants in Appleton, was due to the fact thatTwin City often had to go that far afield for additionaltrucks to handle business its own trucks could not handle;and it had to do this even though the added travel timemade the rental rates greater.On the other hand, the same pattern does not appear onrentals of equipment to other companies. The record showsthat from 1965 through February 1969 Twin City normallyrented more trucks to outside companies than to C & P-Meilahn companies: In 1965, its rentals to Oshkosh andGreen Lake RM totaled about $4,000, as against about$525 to Valley RM and Schabo Materials, but the largerentals to Oshkosh and Green Lake occurred while TwinCity was struck by Teamsters 563. In 1966, rentals toOshkosh brought in about $1,850, while those to independ-ents (Fox Valley Construction Co., Schabo, Valley RM,and Cook & Brown) brought over $7,100. In 1967, rentalsto Oshkosh brought about $1,450, but those to Schabo andValley RM amounted to about $1,850. In 1968, rentals toOshkosh were $1,375, while those to six outside companiestotaled over $3,000. Hence, these figures do not indicateany favored treatment of RM companies in the Inland-Meilahn combine. Further, any significance in the transac-tions by Twin City with concerns in the combine fadesaway when the small figures on its hire and rental ofequipment with concerns in the combine are comparedwith its gross annual purchases of nearly $1,000,000 and itsgross annualsalesof $1,500,000.On the question of employee interchange between the C& P-Twin City enterprise and Oshkosh, David Courtney,Jr.,testifiedcredibly that except for some minor andabnormal cross-hiring of employees during the disruptionSchlieve thatit is commonpracticein the whole areafor RMcompanies tobuy batches of concretefrom one anotherwheneverthe seller'splant maybe nearerto a workingsite thanthe buyer's own plant;howeverbuildingcontractors may also buy mostlyfrom one RM concern when working in aspecific area,usually but not alwaysthe plant closest to his jobsite, and insuchdealings hemay actuallyreceive concrete prepared in another RMplant, if hissupplier runs shortor cannotdeliver RM concretefor otherreasons. GENERAL DRIVERS, LOCAL 563231caused by the 1965 strikes there has been no interchange ofemployees between them. Respondents argue that theincreased rental of RM trucks with drivers by C & P fromOshkosh shows that C & P and Twin City thus substantiallysupervise and control drivers of Oshkosh, and is proof ofsubstantial interchange. But this has no merit, since thedriver in a mechanical manner "goes with the truck" oneach such rental and during the rental perforce does workonly for C & P as part of its own business; C & P does notpay his wages or any other benefits, or control his generalworking conditions, as such, but only pays for his servicesin the hourly rental rate for the truck. During such rentals,neither C & P nor the driver acting at its orders does anywork for Oshkosh. The same situation obtains when TwinCity has rented trucks with drivers to Oshkosh to someextent each year but, as noted above, the amount of suchrentals is usually far less annually than to outside RMcompanies; and it would be quite farfetched to argue thatsuch rentals to or from outside companies thus indicate thatC & P or Twin City are to that extent integrated in theiroperations with all such companies. Since I have found thatthe practice of cross-rentals of trucks with drivers amongRM companies generally is widespread, I do not considerthemechanical cross-transfer of drivers a meaningfulinterchange of personnel within the purview of the casesdealing with the "allied employer" defense.On the issue of joint or coordinated labor policy andrelations, the record shows that: Charles M. Plummergenerally handles daily labor policy and personnel relationsfor C & P and Twin City, while Meilahn has been doing thesame for Oshkosh. However, the interrelation between thetwo during the 1965 and 1968 labor disputes andnegotiations is pertinent.The record also shows that, in the 1965 contractnegotiations between Teamsters 563 and the Association,CharlesM. Plummer and David Courtney, Jr., jointlyrepresented Twin City and C & P and finally executedsimilar 3-year contracts with that union for their respectivecompanies (Plummer for C & P and Courtney for TwinCity). In the negotiations the principal negotiator for allAssociationmembers was attorney Gordon P. Gill, ofAppleton, who had in the past represented the various RMcompanies in the Association, before its formation, in bothjoint and individual negotiations with Teamsters 563, andalso in continual administration of earlier contractsbetween those parties.During the 1965 negotiations, Teamsters 563 in Auguststruck all members of the Association except one (Calnin &Goss). About two weeks after the strike began at Appleton,Teamsters 563 also picketed Oshkosh, continuing thatconduct until a few days after the final negotiation sessionwith the Association.While that picket line existed,members of Teamsters 126 employed by Oshkosh refusedto cross it, and Teamsters 126 extended the picketing toWaupun RM and Green Lake RM plants (although it hadcontracts with Oshkosh and had reached agreement withthe other two companies),25 on the theory that the threecompanies were "allied" with C & P. Based on the conductof both unions, Inland and Oshkosh jointly filed a suit fordamages in a local court against both and their respectiveagents; Gill was attorney for both plaintiffs. While that suitwas pending, the defendant unions subpenaed Charles M.Plummer to appear at Oshkosh on October 11, 1965, to givepretrial depositions before a court commissioner. In thatperiod, the Association members including C & P hadcontinued contract negotiations with Teamsters 563; C & Preached an agreement with Teamsters 563 a few daysbeforeOctober 11.When Gill brought Plummer toOshkosh for the depositions on that day, he told Plummerhe had been discussing settlement of the suit with officialsand the attorney for Teamsters 126, so that Plummer wouldbe available to sign necessary releases on behalf of Inland ifthe case was settled and to give his deposition if it was not.When the parties and their counsel gathered for thedepositions,Gill conferred further on settlement withcounsel and officials of both unions, and in a longafternoon discussion involving these representatives, as wellas Plummer and Meilahn, the suit was settled with releasesexchanged by both parties. At the same time Meilahnsought and obtained modifications of the new OshkoshcontractwithTeamsters 126 which created a wagedifferential between employees of Oshkosh and Waupunand Green Lake, in order to prevent cutrate competitionbetween them. At the same time, Teamsters 126 sought andMeilahn agreed to establishment of a definite boundaryline between the territories to be served by Oshkosh andWaupun, so that Waupun could not do business in theOshkosh area and make its drivers lose business and pay.26Robert Schlieve, business agent of Teamsters 563, acted asa go-between in these discussions between Teamsters 126and Meilahn, but took no part in the actual negotiations forTeamsters 126. However, Schlieve raised an issue aboutdifferences in rates for drivers under the Oshkosh contractrate and those paid under the Twin City-Teamsters 563contract and asked what rates would be paid if drivers ofeither worked in the territory covered by the other unioncontract. Plummer and Meilahn settled this by agreeingthat Oshkosh trucks would operate only below a fixed roadline somewhere between the Neenah-Menasha area andOshkosh City, but that if Oshkosh drivers worked in thearea serviced by Teamsters 563 they would get the rates ofits contract. At the same time Plummer negotiated for andprocured the insertion of a standard "no-strike, no-lockout" clause in the Oshkosh contract to preventTeamsters 563 from picketing of Oshkosh if it operated inan area where another struck RM company normallyoperated. Since there was a dispute between Teamsters 126and Green Lake RM about its representation of GreenLake workers, Plummer also asked for and procured awithdrawal of Teamsters 126's claim for representation, soas to prevent that union from extending any picketing tothe plant of Oshkosh or those of C & P and Twin City atNeenah on any issue involving Green Lake. In working outthese settlements, Gill also procured substantially the same25 In negotiating these contracts, Teamsters 126 had dealt jointly within a contract, Gill was present to advise MeilahnMeilahn acting for Oshkosh and officials of two other RM companies26This part of the settlement also disposed of unfair labor practice(Cook & Brown Lime Co and Pipkorn Fuel & Supply Co), and in coursecharges filed against either Green Lake RM or Waupun RM based onthereofMeilahn had advised the union representatives that Attorney Gillalleged unilateral wage changes for Waupun employeescontraits contract.represented Oshkosh; and in the final negotiation session in July, resulting 232DECISIONSOF NATIONALLABOR RELATIONS BOARDmodifications of provisions of the Teamsters 563 and 126contracts, as well as standardization of other clauses, whichhe wanted in order to facilitate his administration of eachcontract, both in their interpretation and resolution ofdisputes for the employers thereunder. On the basis of allthe above settlementterms,Gill requested and procuredfrom the Board's Regional Director approval of withdrawalof the various charges filed by the employers and unionsagainst each other. During1967,Gill advised Meilahn inthe course of processing grievances under the OshkoshcontractwithTeamsters 126.He also continued torepresent the Association and its members in administra-tion of their contracts with Teamsters 563 until early1968.27Although it is clear that in 1965 C & P and Twin City, aspart of the Association, had conducted negotiations andreached agreements with Teamsters 563, which wereseparate and 'apart from negotiations and agreements byOshkosh and other RM companies in its area withTeamsters 126, the facts that in 1965 Inland (which must beconsidered part of the Twin City-C & P combine) took jointlegal action with Oshkosh against both unions based ontheircoordinated strike activities againstAssociationmembers and Oshkosh and other RM companies south ofit,that,in settlementof that suit and various unfair laborpractice charges filed by employers and unions against eachother,both C & P and Oshkosh sought and obtainedmodifications of the C & P and Oshkosh contracts designedto protect them singly and jointly against future strikeactivity by either or both unions, that a single attorneyacted for and with both employers in working out thesettlement and contract modifications and also continuedto administer both contracts for the employers during mostof the contract terms, are all potent circumstances whichcompel the conclusion that in 1965 and up to 1968 TwinCity,C & P, and Oshkosh shaped and pursued acoordinated if not fully common or centralized laborpolicy,which is substantial indication of the type ofintegration of management policies that makes them "alliedemployers" within the meaning of Section 8(b)(4) of theAct.28The C & P and Oshkosh contracts expired early in 1968,theOshkosh agreement ending May 1 (the same for allother RM companies in that area), and that of C & P aboutthe same time. In February 1968, Teamsters 563 wasnotifiedby a Madison firm of attorneys that theAssociation contracts were being terminated, and that saidattorneys would represent the Association and its membersin negotiationsof a new contract. That firm had been hiredby the Association late in 1967, after Gill had withdrawn asits representative on labor matters, and confined his laborwork to occasional represention of some of its membersindividually in labor matters. Since its appointment, theMadison firm has represented C & P and Twin City in alllabormatters. Sometime shortly beforeMay 1, 1968,27The facts of the 1965 dealings are found from credible testimony ofRobertSchlieveand Donald Wetzel, as corroborated in large part byadmission of Meilahn, Charles M. Plummer, and David Courtney,Jr., anddocumentary evidence.Testimonyof Plummer at variance with thesefindings is not credited,for his recollection of the details and progress ofthe October I I negotiations was vague and at times self-contradictory. Gillwas not called as a witnessby any party.Oshkosh, Waupun RM, and Cook & Brown decided to hirethepresent counsel for the Charging Party as theirattorneys for labor matters, and Local 126 learned of thiswhen its officials first met Russ R. Mueller of that firm at anegotiation session on April 30, 1968. There is no evidenceof prior coordination or agreement between C & P andTwin City on the one hand, with Oshkosh or the other twoRM companies on the other, about the choice and hiring ofeither firm.Before the contracts of Oshkosh and other RMcompanies south of the Lake expired on May 1, Local 126had sent new contract demands to each, and there had beenpreliminarydiscussionsbetween union officials andofficials of some of these concerns, without reaching anyagreement. In this period, the demands were discussed atone or more weekly luncheon meetings in mid-April inOshkosh which were attended by officials of many of theRM companies operating in the Fox Valley area aroundAppleton as well as along the west side of the Lake and asfar south as the Fond-du-Lac area. At one meetingattended by Meilahn representing Oshkosh and WaupunRM, and officials of Cook & Brown, Lakeview Sand &Gravel, and other companies, there was general discussionabout whether the RM companies should accept a strike orshould lockout their employees if no agreement wasreached by May 1. Some Fond-du-Lac area concernsfavored no lockout and further negotiations, although theyall thought a strike was inevitable, but Meilahn favored alockout.Therewas no agreement reached on this,particularly since definite demands had not been receivedby all companies from Teamsters 126. There was somediscussion about whether C & P would accept a strike andtry to operate without union help, and some company menpresent got the impression that it would probably accept astrike and lockout their employees, although its businesswas building up.While none of the officials at thesemeetings were clear about whether any member of theCourtney or Plummer families was present, and neitherDavid Courtney, Jr., nor Charles M. Plummer could recall,and would not admit, their presence at such a meeting, it isinferable thatMeilahn was the source of the impressionsreceived at the meeting about the C & P attitude,particularly since he appeared to favor a lockout even thatearly, and both Courtney, Jr., and Plummer admitted theyhad attended the Oshkosh industry meetings sporadicallyand probably had discussed the labor negotiations in theFox Valley area generally with Meilahn at various times inthis period. On April 30, the day before the contract expiredand after an unsuccessful meeting with Teamsters 126 thatday,Meilahn told David Courtney, Jr., in a phoneconversation that Oshkosh and Cook & Brown wouldprobably lockout their employees if no agreement werereached. Courtney had no part in this decision, and did notobject to Meilahn's plan of action. Oshkosh and Cook &Brown locked out their employees on May 2, and it28 SeeDrivers,ChauffeursandHelpersLocalNo.639 (Poole'sWarehousing, Inc.,) supra,andMiami Newspaper Printing Pressmen LocalNo. 46, etc. (Knight Newspapers, Inc.),138 NLRB 1346, enfd. 322 F.2d 405(C.A.D.C.), for the guiding principle, andSakrete of Northern CaliforniaInc.,137 NLRB 1220, 1223, andGeneral Drivers, Local Union No. 886 (AdaTransitMix),130 NLRB 788, 795,for the ruling thatidentityand singlecontrol of labor policyis an important aspect of a singleemployer finding. GENERAL DRIVERS,LOCAL 563continued until July 17. Negotiations with Teamsters 126continued in the meantime, and both employers ended thelockout on July 17, but their employees refused to returnand struck instead. During that strike, both companieshired temporary replacements for the strikers. Meilahn keptDavid Courtney, Jr., advised of these actions by Oshkosh. Iam convinced and find that Meilahn as the agent ofOshkosh and Waupun RM was a prime mover in theseactions against Teamsters 126, because of his aggressivepart in expanding the C & P-Meilahn participation in theRM industry in the Lake area, and that his decision to fightthe union aggressively with a lockout stemmed in large partfrom its early wage demands which sought parity of wageswith those which employees represented by Teamsters 563in the Appleton area were getting,29 involving a sum over a3-year period which would have greatly affected Oshkoshand its neighbor RM companies, as the labor costs in suchcompanies were generally about 25 percent of total grossincome.However, his prominence in these events alsohighlights more sharply the fact that the C & P-Twin Cityinterests had no actual or even inferable voice or part in thestrategy of Oshkosh against Teamsters 126. It appears thatin this period, the Association members had not yetreceived any demands or held any negotiations withTeamsters 563, so it is unlikely that those attending theApril industry meetings in Oshkosh would have receivedany definite indication about the attitude of Associationmembers toward a strike by Teamsters 563.Considering that in 1968 there were separate counselrepresenting Association members and the southern RMcompanies associatedwithOshkosh in dealing withTeamsters 126, and that in the economic warfare with thatunion Oshkosh acted solely in concert with Cook & Brownand Waupun RM, and lacking any substantial or credibleproof of coordination with Twin City-C & P or other FoxValley RM companies, the 1968 negotiations do not appearto portray the significant coordination of labor policybetween the C & P-Twin City combine and Oshkosh thatobtained in 1965. Hence, it isno more than speculation tosay, as Respondents contend, that continued integratedcontrol of labor policy must be found from the mere factthat Meilahn kept the C & P interests advised of all eventsand decision of Oshkosh in the 1968 negotiations andeconomic warfare with Teamsters 126, for in this respectMeilahn was doing no more than what all RM companiesin both the Appleton and Fond-du-Lac areas did for eachother continually during their weekly industry meetings inOshkosh, to which all had a standing invitation. Respon-dents also argue that Meilahn's reports to David Courtney,Jr., about the demands of Teamsters 126 and his responseto them were in fact mandatory in order to procure priorapproval of his proposed lockout and other actions,because the union demands, if accepted, would have29 The detailsof these negotiations are setforth in the Board's DecisioninTeamsters,Local Union 126 (Inland Trucking Co and Wesley Medahn Co-Partners d/b/a Oshkosh Ready-Mix Co, et al),176 NLRB No 52, of whichI take judicialnotice The Boardtherefound that Teamsters 126 had notviolatedSection 8(bX3) of the Act by its panty andrelated demands duringbargaining withthe above employers.3°Respondentsadduced proof that, shortly after the Inland partnersand Meilahn tookover Beaver RM in April 1967, Medahn and DavidCourtney, Jr, acted togetherto negotiatea new contract with anotherTeamsters local.However, this was clearly forced on them by the233entailed expenditure of over $20,000 in added labor costsover3years,and such expenditures could not beundertaken without specific approval of the C & P interest.This is an untenable argument, for a capitulation to thisunion demand without bargaining would have entailedonly about $6,600 of added labor cost spread over eachyear, for which Meilahn needed no advance approval fromhis partners in Inland, as found above; and there is noproof as to the probable cost to Oshkosh of a long lockoutof drivers or the ensuing strike, especially where it appearsMeilahn promptly replaced strikers. In sum, the most therecord shows is that, during the 1968 negotiations, lockout,and strike,Meilahn was "going it alone," in concert onlywith Cook & Brown for a while, and then entirely aloneafterCook & Brown and other nearby RM companiessettledwithTeamsters 126, but without prior specificclearance with or permission of the C & P interests, or anysecond guessing by them on the situation since. Nor can Iinfer joint determination of labor policy from the fact thatwhen the 1965 contracts were approaching expiration, theTwin City-C & P combine and Oshkosh each procuredseparate labor counsel, for the selections occurred atdifferent times in 1967 and 1968, so far as this record shows,and there is no substantial proof of prior consultation ofboth interests on this subject alone which would overcomethe impressive proof that in 1968 Meilahn was continuingto run Oshkosh and make all management decisions for it,including labor policy, on his own as the sole operatingmanager of the company, and that he has never had anyinterest or control in Twin City-C & P. I have also notedthat there is some parallel in conduct between the twoenterprises in that both operated during their 1965 strikeswithout replacements to any appreciable extent, while bothused replacements almost from the start during the 1968strikes,which were still continuing at the time of thehearing. However, I consider this parallel conduct of slightimportance for the same reasons stated above with respectto choice of new labor counsel. On the other hand, furtherevidence of separation in handling of labor policy andstrategy lies in the lack of proof of simultaneous orcoordinated contract bargaining, or execution of originalcontracts, either in 1965 or 1968, by the C & P-Twin Citycombine and Oshkosh and its associated southern RMcompanies in dealings with Teamsters 563 and 126respectively.30Respondents also see evidence of integrated labor policyin the fact that two C & P employees appeared on theMidway project and helped unload the Oshkosh RM truckon December 11. The record shows that: Both men came tothe site at the request of Haldon, after Mayo had advisedhim of the union trouble, and Wolfe of Haldon had repliedthat he would ask the C & P men to go over to help out,explaining that if one of them came to the job, the unionexpiration of the old contract shortly after the takeover, and they had notyet had time to install a new manager for the operation, so that they had towork out the contract themselves Since then,a new manager has been incharge,with full responsibility for day-to-day operations including laborrelations and policyHence, I do not consider this one-time point action ofCourtney, Jr, and Meilahn, who were both officers in the Beaver concernafter the takeover, as substantial evidence of continued integration of labormanagement and policy in that company or any other in the Inland-Meilahn combine. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDagentswould not bother Mayo any more.After theconcrete was poured Sweetof C & Pcalled Wolfe to reportwhat had been done,including the fact that he had himselfordered another load of stone from C & P. Credibletestimony of Wolfe and Sweet indicates that Sweet took itupon himself to help out Wolfe in this emergency becausehe was a personal friend of Wolfe,and Haldon had been agood customer for C & P stone for this and other projectsover the past few years.Sweet had tried to sell C & Pconcrete as well as stone to Haldon for this job, since a C &P concrete plant was only a short distance from the project,but Wolfe had turned him down on the concrete,preferringto buy it from Oshkosh,though its plant was about 17 milesaway, because it had used Oshkosh concrete in the past andfelt he would have less labor problems buying from it thanfrom C & P.31Wolfe admits that prior to that strike hisconcern had never used Oshkosh concrete for work in theNeenah-Menasha area but had bought it from C & P, andthat in the past it had bought stone and fill from C & P forjobs in the Oshkosh area,but not RM concrete.This proofindicates that Haldon,and through it Mayo, were perhapschanging their buying habits for RM concrete due to thependingstrike byTeamsters 563 againstC & P-Twin City,but there is no proof that the advent of Sweet on thisoccasion was by any prearrangement with Oshkosh,hence Ido not consider the actions of a secondary contractor intrying to get concrete from a source lesslikelyin his view torun into labor problems, and his decision in a strikesituation for personal reasons to get help from an official ofone primary employer to help unload a truck of anotherprimary employer,as proof of a joint labor policy betweenthe two primary employers.Even if there had been someproof of a practical prearrangement in this emergency inorder to get the concrete poured,itwould not destroy theneutrality of Haldon,Mayo, or Oshkosh,vis-a-vis the C &P dispute with Teamsters 563, for it has been held that aclose working relationship between independent contrac-tors is not enough to destroy the neutrality of one of themwhich is otherwise a secondary employer within Section8(b)(4).N.L.R.B.v.Denver Building and ConstructionTrades Council,et al.[Gould & Preisner],341 U.S.675, 689.In sum,while a slight inference might arise that a jointlabor policy made and pursued during and after the 1965settlements might be continued by the two enterprises, thatinference and the other circumstances alluded to byRespondents as noted above are not sufficient to overcomethe salient factor that during the 1968 disputes, Oshkoshpursued its own strategy along with Cook&Brown andWaupun RM, all in the southern area,in dealings withTeamsters 126, while TwinCity-C & Papparently followedits own policy vis-a-vis Teamsters 126.Iconclude that all the pertinent proof falls short ofestablishing that during the 1968 disputeTwin City-C & Pwas allied with Oshkosh within the meaning of Section31 In1968, particularly December, Teamsters 563 represented about 90employees of C & P and Twin City, who comprised the great majority ofall employees of Association members, and these concerns were the onlyAssociationmembers still on strike. Oshkosh, of course, had no disputewith Teamsters 563.32 I have carefully considered other corollary contentions raised byRespondents in arguments on motions during the hearing and in theirbrief, and find them without merit.8(b)(4) insofar as labor policy was concerned, or in anyother pertinent aspect of business relationships.Having concluded that the affirmative defenses raised byRespondents, and their arguments in support thereof, arewithout merit,32 I find and conclude on all the pertinentfacts found above and for reasons stated above thatRespondents and their agents named above, jointly andseverally, have violated Section 8(b)(4)(i) and (ii)(B) of theAct.33IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations ofHaldon, Mayo, C & P, and Oshkosh described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and (ii)(B)of the Act, I shall recommend that they cease and desistfrom such practices, and take certain affirmative actionsdesigned to effectuate the policies of the Act.In view of the propensity of Respondents to engage in"secondary" activities against the above employers andother neutral employers engaged in the construction andRM concrete industry within the wide geographical area ofthe jurisdictions of Respondents, as shown by the abovefacts and inCourtney & Plummer, Inc., supra,34there isstrong likelihood that they may engage in similar coerciveand unlawful conduct affecting other neutral employers.Hence, I will recommend a broad cease-and-desist order, asthe Board did in the above-named case.CONCLUSIONS OF LAW1.C & P, Oshkosh, Haldon, and Mayo are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondents are labor organizations within themeaning of Section 2(5) of the Act, and Jeffrey Curtin,Donald Shaw, and Roland Choudoir are agents ofRespondentsTeamsters 563, Engineers and Plumbersrespectively, within the meaning of Section 2(13) of the Act.3.By inducing and encouraging individuals employedin industries affecting commerce to engage in a strike orrefusal in the course of their employment to handle or usematerials, and to perform services, with an object of forcingor requiring Mayo and Haldon and other persons engagedin commerce or in industries affecting commerce to cease33There appears to be no issue or argument here that C & P or TwinCity was performing "struck work" for Oshkosh, or vice versa, nor is thereanyproof which would support such a finding.34 See alsoBuilding and Construction Trades Council of Fond du LacCounty, et at. (Roger W. Peters Construction Co., Inc.,,168 NLRB No. 81,involving similar violations by Teamsters 126, which the Board noted inthe Courtney & Plummer,Inc., case. GENERAL DRIVERS, LOCAL 563using,handling, or otherwise dealing in products of, and tocease doingbusinesswith either C & P or Oshkosh, or both,and forcing or requiring Oshkosh to cease doing businesswith Mayo in order to force or require Mayo to cease doingbusinesswith Haldon, so that Haldon in turn would beforced to cease doing business with C & P, Respondentshave engaged in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(i)(B) and 2(6) and(7) of the Act.4.By threatening, coercing, and restraining Mayo andHaldon to cease doingbusinesswith C & P and Oshkosh,Respondents have engaged in unfair labor practicesaffectingcommercewithin the meaning of Sections8(b)(4)(ii)(B) and 2(6) and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in thecase,and pursuant toSection 10(c) of the National Labor Relations Act, asamended, the Trial Examiner herebyissuesthe following:RECOMMENDED ORDERThe Respondents, General Drivers & Dairy EmployeesUnion Local 563, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, International Brotherhood of Operating Engi-neers,LocalNo. 139, AFL-CIO, and Plumbers &Steamfitters Local No. 458, and their respective officers,representatives, agents, successors, and assigns, jointly andseverally, shall:1.Cease and desist from:(a) Inducing or encouraging any employees of HaldonCorp. or W. C. Mayo, or any individual employed by anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal in thecourse of their employment to handle or use materials or toperformserviceswith an object of forcing or requiring theabove or other persons to cease doing business withCourtney & Plummer, Inc., or Oshkosh Ready-Mix Co., orboth, and of forcing and requiring Oshkosh Ready-Mix Co.to cease doing business with W. C. Mayo in order to forceor require W. C. Mayo to cease doing business with HaldonCorp. in order to force the latter company, in turn, to ceasedoing business with Courtney & Plummer, Inc.(b) Threatening, coercing, or restraining Haldon Corp. orW. C. Mayo, or any other person engaged in commerce orin any industry affecting commerce, with an object offorcing them to cease doing business with Courtney &Plummer, Inc., or Oshkosh Ready-Mix Co., or both.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Post at their respective offices and meeting hallscopies of the attached notices marked "Appendixes A, B, orC," as applicable 35 Copies of said notices, on formsprovided by the Regional Director for Region 30, afterbeingduly signed by authorized representatives ofRespondents, shall be posted by each of said Respondentsimmediately upon receipt thereof, and be maintained byeach for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to their membersare customarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.235(b) Promptly after receipt of copies of said notices fromsaidRegional Director, return to him signed copies forposting by Haldon Corp. and W. C. Mayo, if they bewilling, at their places of business, including all placeswhere notices to their employees are customarily posted.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3631 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "36 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 30, in writing, within 10 days from the date of this Order, whatsteps Respondents have taken to comply herewith "APPENDIX ANOTICETO MEMBERSPOSTED BY ORDER OF THENational Labor Relations BoardAn Agency of the United States GovernmentWE WILL NOT induce or encourage any employees ofHaldon Corp. or W. C. Mayo, or any individualemployed by any other person engaged in commerce orin an industry affecting commerce, to engage in a strikeor refusal in the course of their employment to handleor use materials or to perform services, with an object offorcing or requiring the above-named companies tocease doing business with Courtney & Plummer, Inc., orOshkosh Ready-Mix Co., or both, and of forcing andrequiringOshkosh Ready-Mix Co. to cease doingbusiness with W. C. Mayo in order to force or requireW. C. Mayo to cease doing business with Haldon Corp.in order to force or require Haldon Corp., in turn, tocease doing business with Courtney & Plummer, Inc.WE WILL NOT threaten, coerce, or restrain HaldonCorp. or W. C. Mayo, or any other person engaged incommerce or in an industry affecting commerce, withan object of forcing them to cease doing business withCourtney & Plummer, Inc., or Oshkosh Ready-Mix Co.,or both.GENERAL DRIVERS &DAIRY EMPLOYEES UNIONLOCALNo. 563 AFFILIATEDWITH INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title) 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, SecondFloor,Commerce Building, 744 North Fourth Street,Milwaukee, Wisconsin 53203, Telephone 414-272-3861.APPENDIX BAny questions concerning this notice or compliance withits provisions may be directed to the Board's Office, SecondFloor,CommerceBuilding,744North Fourth Street,Milwaukee, Wisconsin 53202, Telephone 414-272-3861.APPENDIX CNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any employees ofHaldon Corp. or W. C. Mayo, or any individualemployed by any other person engaged in commerce orin an industry affecting commerce, to engage in a strikeor refusal in the course of their employment to handleor use materials or to perform services, with an object offorcing or requiring the above-named companies tocease doing business with Courtney & Plummer, Inc., orOshkosh Ready-Mix Co., or both, and of forcing andrequiringOshkosh Ready-Mix Co. to cease doingbusinesswith W. C. Mayo in order to force or requireW. C. Mayo to cease doing business with Haldon Corp.in order to force or require Haldon Corp., in turn, tocease doing business with Courtney & Plummer, Inc.WE WILL NOT threaten, coerce, or restrain HaldonCorp. or W. C. Mayo, or any other person engaged incommerce or in an industry affecting commerce, withan object of forcing them to cease doing business withCourtney & Plummer, Inc., or Oshkosh Ready-Mix Co.,or both.INTERNATIONAL UNION OFOPERATING ENGINEERS,LOCALNo. 139,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.WE WILL NOT induce or encourage any employees ofHaldon Corp. or W. C. Mayo, or any individualemployed by any other person engaged in commerce orin an industry affecting commerce, to engage in a strikeor refusal in the course of their employment to handleor use materials or to perform services, with an object offorcing or requiring the above-named companies tocease doing business with Courtney & Plummer, Inc., orOshkosh Ready-Mix Co., or both, and of forcing andrequiringOshkoshReady-Mix Co. to cease doingbusiness with W. C. Mayo in order to force or requireW. C. Mayo to cease doing business with Haldon Corp.in order to force or require Haldon Corp., in turn, tocease doing business with Courtney & Plummer, Inc.WE WILL NOT threaten, coerce, or restrain HaldonCorp. or W. C. Mayo, or any other person engaged incommerce or in an industry affecting commerce, withan object of forcing them to cease doing business withCourtney & Plummer, Inc., or Oshkosh Ready-Mix Co.,or both.PLUMBERS & STEAMFITTERSLOCAL No. 458(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withits provisions may be directed to the Board's Office, SecondFloor,Commerce Building,744NorthFourth Street,Milwaukee,Wisconsin53202, Telephone 414-272-3861.